EX.99.906CERT Certification of CEO and CFO Pursuant to 18 U.S.C. Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the report on Form N-CSR of Chartwell Small Cap Value Fund, a series of Investment Managers Series Trust (the “Trust”), for the fiscal year ended October 31, 2013 (the “Report”), John P. Zader, as President and Chief Executive Officer of the Trust, and Rita Dam, as Treasurer and Chief Financial Officer of the Trust, each hereby certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to the best of his or her knowledge: the Report fully complies with the requirements of Section13 (a)or 15 (d)of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: 1/8/2014 /s/ John P. Zader John P. Zader President and Chief Executive Officer /s/ Rita Dam Rita Dam Treasurer and Chief Financial Officer
